IN THE SUPREME COURT OF TEXAS

                                 No. 05-0249

                        IN RE  DISCOUNT RENTAL, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed  April  1,  2005,  is
granted.   The order dated December  6,  2004,  implementing  the  order  of
March 25, 2004, as modified, in Cause  No.  2003-996-3,  styled  William  M.
Carter and Barbara A. Carter v. Discount Rental, Inc., in the 74th  District
Court of McLennan County, Texas, is stayed pending  further  order  of  this
Court.

            Done at the City of Austin, this April 15, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk